PER CURIAM: *
Appealing the judgment in a criminal case, Francisco De La Cruz-Trevino raises an argument that is foreclosed by United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001). In Daugherty, we rejected a Commerce Clause challenge to 18 U.S.C. § 922(g) and held that “the constitutionality of § 922(g) is not open to question.” Daugherty, 264 F.3d at 518 (internal quotation marks and citation omitted). Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.